Citation Nr: 0207724	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-00 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for arterial stenosis.

3.  Entitlement to an effective date earlier than February 
27, 1996, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
in a manner that warrants some explanation.  By rating action 
of May 1996, the RO, among other things, denied a claim of 
entitlement to an increased rating for PTSD in excess of 
30 percent.  Subsequently, additional evidence was received 
and by rating action of June 1996, the RO increased the 
rating for PTSD from 30 to 50 percent.  In September 1997, 
the veteran testified at a hearing at the RO.  By a rating 
action of March 1998, the hearing officer increased the 
rating for PTSD from 50 to 70 percent.  In April 2002, the 
veteran testified at a hearing before a member of the Board.

The Board notes that, in November 1994, the veteran filed a 
claim for entitlement to TDIU.  In March 1998, TDIU was 
granted and the RO assigned an effective date of February 27, 
1996.  Because of the decision below that grants a 
100 percent schedular rating for PTSD, the Board will defer 
consideration of the issue of entitlement to an effective 
date earlier than February 27, 1996, for TDIU, given that 
this issue may be affected when the RO selects the effective 
date for the 100 percent rating for PTSD.  (The question of 
entitlement to 38 U.S.C.A. § 1151 compensation benefits for 
arterial stenosis will also be deferred pending completion of 
the development sought in the remand set out following the 
decision below.)

Additionally, the Board notes that, in a written statement 
received in January 1999, the veteran raised the issue of 
entitlement to service connection for arterial stenosis 
(peripheral vascular disease).  In written statements 
received in November 2000, the veteran also raised the issue 
of entitlement to service connection for diabetes Type II and 
whether new and material evidence had been submitted to 
reopen a claim of service connection for perirectal abscess.  
(By rating action of September 1999, the RO had denied the 
veteran's initial claim of service connection for perirectal 
abscess.)  The veteran has also raised the question of 
entitlement to an earlier effective date for the award of 
service connection for PTSD.  These issues have not yet been 
developed for appellate review and are consequently referred 
to the RO for appropriate action.


FINDING OF FACT

The rating criteria in effect prior to November 7, 1996, are 
more favorable to the veteran; the evidence reflects that his 
service-connected PTSD has resulted in his being demonstrably 
unable to obtain or retain employment.


CONCLUSION OF LAW

An increased (100 percent) schedular rating for PTSD is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.27, 4.3, 4.7, 4.132 (Diagnostic Code 9411) (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Before specifically addressing the question of an increased 
rating, it should be pointed out that the schedular criteria 
by which psychiatric disabilities are rated changed after the 
veteran filed his claim in November 1994.  (The new criteria 
have been in effect since November 7, 1996.  See 61 Fed. 
Reg. 52,695-702 (Oct. 8, 1996) (effective Nov. 7, 1996).)  
Therefore, adjudication of a claim for an increased rating 
must now include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used to assign a rating.  
Id. at 313.  (The Board notes that the veteran was advised of 
the new criteria in an August 1997 statement of the case 
(SOC).)

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling.  Under the new schedular criteria, a 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The criteria in effect prior to those listed above provide 
for a 70 percent rating when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent rating 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Id.  A 
total rating was also warranted if the veteran was 
demonstrably unable to obtain or retain employment.  Id; 
Johnson v. Brown, 7 Vet. App. 95 (1994).  

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
see Karnas, supra, consideration under the old criteria will 
be undertaken first.

In the present case, the Board finds that, with resolution of 
the benefit of the doubt in the veteran's favor, the evidence 
supports a grant of a total schedular rating for his service-
connected PTSD under the old criteria.  The evidence tends to 
show that the veteran's current unemployability can be 
attributed to PTSD.  Significantly, a September 1997 private 
examination report indicates that, since the veteran's return 
from Vietnam, he has experienced symptomatology indicative of 
severe, combat-related PTSD.  The examiner provided a long 
and thorough description of the veteran's symptoms and 
provided a diagnosis of chronic, severe PTSD.  The examiner 
opined that the veteran's contacts, even the most intimate, 
were so adversely affected as to result in virtual isolation 
in the community.  The examiner noted that the veteran's 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality, such as dissociative flashback 
phenomenon, and constituted a gross repudiation of reality 
associated with almost daily activities, and resulted in a 
profound retreat from proper behavior.  Finally, the examiner 
opined that the veteran had demonstrated the inability to 
retain employment.  

When examined by VA in October 1997, severe PTSD was 
diagnosed.  The VA examiner gave a detailed description of 
the veteran's symptoms.  Significantly, the examiner 
indicated that the veteran had been unable to form any warm 
or close personal relationships, and had become much more 
isolated and avoidant.  The veteran's outbursts of anger had 
become more frequent and severe.  The veteran had been unable 
to work for at least the previous three years, and all of his 
previous jobs seem to have been lost because of his 
difficulty in interpersonal relationships, including hostile 
outbreaks against superiors and even employers.  

In late 1997, the record also shows that the veteran was 
hospitalized for PTSD.  A Global Assessment of Functioning 
(GAF) score of 41 was assigned.  The American Psychiatric 
Association's (APA's) Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV) provides that a GAF score rates the 
overall psychological functioning on a scale of zero to 100, 
with zero representing the lowest level of functioning.  See 
APA's Quick Reference to DSM-IV 44, n.1 (1994).  A GAF score 
of 41 to 50 suggests "serious" impairment in social and 
occupational functioning (e.g., no friends, unable to keep a 
job).  Id. at 47.  

The Board finds the evidence of record contains descriptions 
of the veteran's functional impairment that are significant 
in light of the old criteria used to rate psychiatric 
symptomatology.  Both VA and private examination reports tend 
to support a conclusion that the veteran's adverse 
symptomatology renders him unable to maintain employment.  
Given the references in the record to the veteran being 
disabled due to PTSD, and the reasonable inference that 
unemployability has been mostly due to PTSD, the Board is 
persuaded that the veteran is demonstrably unable to maintain 
employment due to PTSD.  In light of the old criteria, which 
allow for the assignment of a 100 percent rating when it is 
shown that the veteran is demonstrably unable to obtain or 
retain employment, and with application of the benefit-of-
the-doubt doctrine, the Board finds that the evidence 
supports a grant of a 100 percent schedular evaluation for 
PTSD under the old rating criteria.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson, supra.  (Further 
analysis under the new criteria is not necessary because the 
new criteria obviously were not made effective until long 
after the old criteria.)

In deciding this claim, the Board has considered the duty-to-
assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  It is the Board's 
conclusion that the new law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim for an 
increased rating.  This is so because a total rating, which 
is the benefit sought by the veteran, has been granted.  
Consequently, adjudication of this appeal, without referral 
to the RO for additional consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).


ORDER

An increased (100 percent) schedular rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The Board notes that, by rating action of May 1996, the RO, 
among other things, denied a claim of entitlement to service 
connection for body rash due to exposure to herbicides.  In a 
written statement of May 1996, the veteran notified the RO 
that he disagreed with the denial.  Nevertheless, no 
statement of the case (SOC) addressing the issue was 
thereafter prepared.  In situations such as this, the Court 
has held that the Board should remand the matter to the RO 
for the issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

The Board also finds that additional evidentiary development 
is required on the question of entitlement to 38 U.S.C.A. 
§ 1151 compensation benefits for arterial stenosis.  This is 
especially so in light of the VCAA.  Additional evidence 
needs to be obtained along with medical opinion evidence.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should inform the veteran that 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) was 
enacted during the pendency of his 
appeal, and that the new law clarified 
VA's duty to assist claimants in 
developing evidence pertinent to their 
claims.  The RO should inform the veteran 
that he is being given an opportunity to 
identify evidence necessary to 
substantiate his 38 U.S.C.A. § 1151 and 
body rash claims, and of the evidence 
that would be pertinent to such claims.

2.  The RO should re-examine the claim of 
service connection for body rash to 
determine whether additional development 
or review is warranted.  If no such 
action is required, or when it is 
completed, the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29 (2001), 
unless the matter is resolved by granting 
the benefit sought, or by the veteran's 
withdrawal of his notice of disagreement.

3.  The RO should ask the veteran to 
identify all sources of treatment for 
arterial stenosis and perirectal abscess.  
He should be specifically asked about 
physicians he mentioned at his April 2002 
hearing and should be asked to provide 
complete addresses for each, along with 
consent to release information.  The RO 
should seek to obtain all treatment 
records from each source identified by 
the veteran.

4.  After completing the development 
described above, the RO should arrange 
for a VA examination (arteries and 
veins).  The examiner should be asked to 
review the evidence of record and take a 
detailed history from the veteran.  The 
examiner should provide an opinion as to 
the medical probabilities that the 
veteran has arterial stenosis as a result 
of November 1993 VA treatment for a 
perirectal abscess.  If there is 
additional disability from such 
treatment, the physician should indicate 
whether it was a necessary consequence of 
the treatment.  The rationale for all 
opinions should be explained in the 
context of October 1995 VA (spinal cord) 
and October 1997 VA (arteries) 
examination reports.

5.  After the RO has complied with all 
notification and duty-to-assist 
obligations imposed by the VCAA, a 
supplemental statement of the case on the 
38 U.S.C.A. § 1151 issue should be 
promulgated.  Additionally, action should 
be taken to set an effective date for the 
award of a 100 percent rating for PTSD.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


